The State of TexasAppellee




                          Fourth Court of Appeals
                                San Antonio, Texas
                                       April 22, 2014

                                   No. 04-13-00505-CR

                              Christopher G. CARRINGTON,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 186th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2008CR8418A
                      Honorable Maria Teresa Herr, Judge Presiding


                                      ORDER

      The State’s motion for extension of time to file the brief is deemed MOOT.



                                                  _________________________________
                                                  Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of April, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court